UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                        Nos. 14-4546, 14-4568 & 14-4569


   NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, an unincorporated
    association; NATIONAL BASKETBALL ASSOCIATION, a joint venture;
       NATIONAL FOOTBALL LEAGUE, an unincorporated association;
        NATIONAL HOCKEY LEAGUE, an unincorporated association;
OFFICE OF THE COMMISSIONER OF BASEBALL, an unincorporated association
                 doing business as MAJOR LEAGUE BASEBALL

                                        v.

 GOVERNOR OF THE STATE OF NEW JERSEY; DAVID L. REBUCK, Director of
the New Jersey Division of Gaming Enforcement and Assistant Attorney General of the
  State of New Jersey; FRANK ZANZUCCKI, Executive Director of the New Jersey
       Racing Commission; NEW JERSEY THOROUGHBRED HORSEMEN'S
   ASSOCIATION, INC.; NEW JERSEY SPORTS & EXPOSITION AUTHORITY


          STEPHEN M. SWEENEY, President of the New Jersey Senate;
         VINCENT PRIETO, Speaker of the New Jersey General Assembly
                      (Intervenors in District Court)


            Governor of New Jersey; David L. Rebuck; Frank Zanzuccki,
                                                  Appellants in No. 14-1546

              Stephen M. Sweeney, President of the New Jersey Senate
            Vincent Prieto, Speaker of the New Jersey General Assembly;
                                                    Appellants in No. 14-4568

              New Jersey Thoroughbred Horsemen's Association, Inc.,
                                                Appellant in No. 14-4569
                    On Appeal from the United States District Court
                            for the District of New Jersey

                            (District Court No.: 3-14-cv-06450)



                                ORDER SUR PETITIONS
                              FOR REHEARING EN BANC



Present: AMBRO, FUENTES, SMITH, FISHER, JORDAN, HARDIMAN,
GREENAWAY, JR., VANASKIE, KRAUSE, RENDELL, and BARRY,* Circuit Judges

       A majority of the active judges having voted for rehearing en banc in the above
captioned cases, it is ordered that the petitions for rehearing are GRANTED. The Clerk of
this Court shall list the case for rehearing en banc at the convenience of the Court. The
opinion and judgment entered August 25, 2015 are hereby vacated.

                                          BY THE COURT,


                                          s/ Marjorie O. Rendell
                                          Circuit Judge

Dated: October 14, 2015
cc: all counsel of record




*The Honorable Marjorie O. Rendell and Honorable Maryanne Trump Barry will
participate as members of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.